BRYAN SCHRODER
United States Attorney

JENNIFER IVERS
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: jennifer.ivers@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,             )   No. 3:20-cr-00096-JMK-DMS
                                        )
                          Plaintiff,    )   COUNT 1:
                                        )   POSSESSION OF A CONTROLLED
          vs.                           )   SUBSTANCE WITH INTENT TO
                                        )   DISTRIBUTE
  TAJEAN SHAVIEAIR GRANT-               )     Vio. of 21 U.S.C. § 841(a)(1) and
  MCKAY,                                )   (b)(1)(C)
                                        )
                          Defendant.    )   COUNT 2:
                                        )   POSSESSION OF A FIREARM IN
                                        )   FURTHERANCE OF A DRUG
                                        )   TRAFFICKING CRIME
                                        )    Vio. of 18 U.S.C. § 924(c)(1)(B)(i)
                                        )
                                        )   COUNT 3:
                                        )   FELON IN POSSESSION OF
                                        )   FIREARMS
                                        )     Vio. of 18 U.S.C. §§ 922(g)(1) and
                                        )   924(a)(2)
                                        )
                                        )




       Case 3:20-cr-00096-JMK-DMS Document 2 Filed 10/23/20 Page 1 of 5
                                             )   CRIMINAL FORFEITURE
                                             )   ALLEGATION 1:
                                             )    21 U.S.C. § 853
                                             )
                                             )   CRIMINAL FORFEITURE
                                             )   ALLEGATION 2:
                                             )     18 U.S.C. § 924(d) and 28 U.S.C.
                                             )   § 2461(c)
                                             )

                                   INDICTMENT

       The Grand Jury charges that:

                                        COUNT 1

       On or about September 27, 2020, within the District of Alaska, defendant

TAJEAN GRANT-MCKAY, knowingly and intentionally possessed with intent to

distribute a mixture and substance containing a detectable amount of methamphetamine.

       All of which is in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C).

                                        COUNT 2

       On or about September 27, 2020, within the District of Alaska, defendant

TAJEAN GRANT-MCKAY, did knowingly carry firearms, to wit: a Century Arms

model C39 7.62x39mm-caliber pistol, a short-barreled Ruger model 10-22 .22-caliber

rifle, and a Smith & Wesson model 411 .40-caliber pistol, during and in relation to the

drug trafficking offense alleged in Count 1, and did possess those firearms in furtherance

of the same drug trafficking crime.

       All of which is in violation of 18 U.S.C. § 924(c)(1)(B)(i).

//
                                        Page 2 of 5




      Case 3:20-cr-00096-JMK-DMS Document 2 Filed 10/23/20 Page 2 of 5
                                          COUNT 3

         On or about September 27, 2020, within the District of Alaska, defendant

TAJEAN GRANT-MCKAY, knowingly having been convicted of a crime punishable by

imprisonment for a term exceeding one year, did knowingly possess, in and affecting

interstate and foreign commerce, firearms, to wit:

         a. One Century Arms model C39 7.62x39mm-caliber pistol;

         b. One Ruger model 10-22 .22-caliber rifle; and

         c. One Smith & Wesson model 411 .40-caliber pistol.

                                         Convictions

     Conviction Date          Offense                      Court                 Case No.
                          Second Degree        Superior Court for the State      3AN-11-
     April 10, 2014
                             Robbery             of Alaska at Anchorage          03362CR

         All of which is in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

                       CRIMINAL FORFEITURE ALLEGATION 1

         Upon conviction of the offense alleged in Count 1 of this Indictment, defendant

TAJEAN GRANT-MCKAY shall forfeit to the United States pursuant to 21 U.S.C.

§ 853(a)(1) any property constituting, or derived from, proceeds obtained, directly or

indirectly, as a result of the said violation and any property used, or intended to be used,

in any manner or part, to commit, or to facilitate the commission of the said violations,

including but not limited to the following:

//

                                          Page 3 of 5




         Case 3:20-cr-00096-JMK-DMS Document 2 Filed 10/23/20 Page 3 of 5
     1. One Century Arms model C39 7.62x39mm-caliber pistol, serial number 39WM-

        002997;

     2. One Ruger model 10-22 .22-caliber rifle, serial number 820-30287;

     3. One Smith & Wesson model 411 .40-caliber pistol, serial number TZW0892; and

     4. $3,380 in US currency.

        All pursuant to 21 U.S.C. § 853 and Rule 32.2(a) of the Federal Rules of Criminal

Procedure.

                      CRIMINAL FORFEITURE ALLEGATION 2

        Upon conviction of Counts 2 or 3 of this Indictment, defendant TAJEAN

GRANT-MCKAY shall forfeit to the United States pursuant to 18 U.S.C. § 924 and 28

U.S.C. § 2461(c), any firearms or ammunition involved in the commission of the offense,

including, but not limited to:

     1. One Century Arms model C39 7.62x39mm-caliber pistol, serial number 39WM-

        002997;

     2. One Ruger model 10-22 .22-caliber rifle, serial number 820-30287;

     3. One Smith & Wesson model 411 .40-caliber pistol, serial number TZW0892; and

     4. Any related magazines and ammunition.

//

//

//

//

                                        Page 4 of 5




        Case 3:20-cr-00096-JMK-DMS Document 2 Filed 10/23/20 Page 4 of 5
      All pursuant to 18 U.S.C. § 924(d), 28 U.S.C. § 2461(c), and Federal Rule of

Criminal Procedure 32.2.

      A TRUE BILL.


                                        s/ Grand Jury Foreperson
                                        GRAND JURY FOREPERSON



s/ Jennifer Ivers
JENNIFER IVERS
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE: October 22, 2020




                                      Page 5 of 5




      Case 3:20-cr-00096-JMK-DMS Document 2 Filed 10/23/20 Page 5 of 5
